STATE OF MICHIGAN

                           COURT OF APPEALS



In re THOMAS LEE COLLINS.


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 20, 2018
               Petitioner-Appellee,

v                                                                  No. 337855
                                                                   Berrien Circuit Court
                                                                   Family Division
THOMAS LEE COLLINS,                                                LC No. 2016-000437-DL

               Respondent-Appellant.


Before: MARKEY, P.J., and M. J. KELLY and CAMERON, JJ.

PER CURIAM.

        Respondent, Thomas Lee Collins, appeals as of right the March 23, 2017 order of the
Berrien Circuit Court Family Division waiving jurisdiction in the family division and
transferring the matter to the criminal division of the Berrien Circuit Court. We affirm.

        This case arises from allegations that respondent sexually assaulted his cousin. The
proceedings in this matter were initiated through a delinquency petition in the family division of
the circuit court that was submitted on September 22, 2016, and authorized on October 6, 2016.
Respondent was charged with one count of first-degree criminal sexual conduct involving a
person under 13, MCL 750.520b(1)(a) (CSC-I), and one count of second-degree criminal sexual
conduct involving a person under 13, MCL 750.520c(1)(a) (CSC-II), for offenses alleged to have
occurred between December 28, 2010, and December 2013. Respondent, born on December 28,
1996, was 19 years old when the prosecution filed the delinquency petition. The prosecution
moved the family division of circuit court to waive jurisdiction and have respondent’s case
transferred to the criminal division. The family court granted the prosecution’s motion, and this
appeal followed.

                                      I. PREARREST DELAY

        Respondent first argues that he was prejudiced as a result of an unjustified and
unnecessary delay in arresting him on the delinquency petition because it resulted in him being
treated as an adult rather than a juvenile. We disagree. “A challenge to a prearrest delay

                                               -1-
implicates constitutional due process rights, which this Court reviews de novo.” People v Cain,
238 Mich. App. 95, 108; 605 NW2d 28 (1999); see also People v Patton, 285 Mich. App. 229, 236;
775 NW2d 610 (2009).

       “A prearrest delay that causes substantial prejudice to a defendant’s right to a fair trial
and that was used to gain tactical advantage violates the constitutional right to due process.”
People v Woolfolk, 304 Mich. App. 450, 454; 848 NW2d 169 (2014); see also United States v
Marion, 404 U.S. 307, 324; 92 S. Ct. 455; 30 L. Ed. 2d 468 (1971). A defendant “must present
evidence of actual and substantial prejudice, not mere speculation.” Woolfolk, 304 Mich. App. at
454. “Substantial prejudice is that which meaningfully impairs the defendant’s ability to defend
against the charge in such a manner that the outcome of the proceedings was likely affected,”
and “[a]ctual and substantial prejudice requires more than generalized allegations.” Patton, 285
Mich. App. at 237 (quotation marks and citation omitted). “If a defendant demonstrates prejudice,
the prosecution must then persuade the court that the reason for the delay sufficiently justified
whatever prejudice resulted.” Id.

       Mere delay between the time of the commission of an offense and arrest is not a
       denial of due process. There is no constitutional right to be arrested. Rather, the
       guideline is whether the record presents evidence of prejudice resulting from the
       delay which violates a defendant’s right to procedural due process. [Id. at 236
       (quotation marks and citation omitted).]

        Respondent contends that the delay between the 2014 police investigation and his being
charged in 2016 prejudiced him by subjecting him to being treated as an adult rather than a
juvenile with respect to these charges. This argument is unavailing.

        The family division of circuit court has jurisdiction over a juvenile between the ages of
14 and 17 who has been charged with certain offenses that include CSC-I and CSC-II and for
whom the prosecuting attorney has filed a petition. MCL 712A.2(a)(1)(A) and (a)(1)(I). The
family division does not have jurisdiction over a juvenile who has reached the age of 18 unless
certain procedures are followed for extending the family division’s jurisdiction. MCL 712A.5;
MCL 712A.2a. Specifically, if the family division has exercised jurisdiction over a juvenile
based on an offense that would constitute CSC-I or CSC-II if committed by an adult, then the
family court’s jurisdiction may be continued until the juvenile reaches the age of 21 if a review
hearing is held before the juvenile’s 19th birthday. MCL 712A.2a(5); MCL 712A.18d(1) and
(3).

     In accord with the jurisdiction conferred by statute on the family division of circuit court,
MCL 712A.3(1) provides:

               If during the pendency of a criminal charge against a person in any other
       court it is ascertained that the person was under the age of 17 at the time of the
       commission of the offense, the other court shall transfer the case without delay,
       together with all the papers, documents, and testimony connected with that case,
       to the family division of the circuit court of the county in which the other court is
       situated or in which the person resides. [Emphasis added.]


                                               -2-
        However, the prosecuting attorney is permitted under MCL 712A.4 to move the family
division to waive its jurisdiction if a juvenile over the age of 14 is accused of committing an
offense that would be a felony if committed by an adult. MCL 712A.4(1) provides:

               If a juvenile 14 years of age or older is accused of an act that if committed
       by an adult would be a felony,[1] the judge of the family division of circuit court in
       the county in which the offense is alleged to have been committed may waive
       jurisdiction under this section upon motion of the prosecuting attorney. After
       waiver, the juvenile may be tried in the court having general criminal jurisdiction
       of the offense.

        Respondent was 19 years old when the petition was filed on September 22, 2016, and the
petition alleged that the offenses occurred between December 28, 2010 and December 2013.
Thus, although he was a juvenile at the time he was alleged to have committed the charged
offense, respondent was no longer a juvenile for purposes of MCL 712A.2(a)(1) at the time he
was charged. If the charges had been brought in the circuit court while respondent was a
juvenile, he would have been transferred to the family division pursuant to MCL 712A.3(1).

        In People v Schneider, 119 Mich. App. 480, 486-487; 326 NW2d 416 (1982), this Court
held that

       where a case is transferred to the probate court[2] pursuant to MCL 712A.3, the
       probate court shall have jurisdiction without regard to the defendant’s age at the
       time of transfer. However, such jurisdiction shall be for the limited purpose of
       holding a waiver hearing pursuant to MCL 712A.4. Pursuant to the procedures
       set forth in the statute, the probate court may waive jurisdiction to the court
       having general criminal jurisdiction over the charged offense. If the probate court
       declines to waive jurisdiction, the case shall be dismissed.

        Respondent’s argument is founded on the faulty premise that he is absolutely entitled to
be treated as a juvenile rather than as an adult merely because the offenses were alleged to have
occurred while he was still a juvenile. However, the Michigan Supreme Court has explained:

       In cases where a juvenile is waived to an adult criminal court, the juvenile is still
       afforded a right to jury trial and the presumption of innocence, and he is therefore
       not truly subjected to a harsher penalty because guilt is not yet established.
       Moreover, we are unaware of a constitutional right to be treated as a juvenile.


1
 MCL 712A.4(11) provides that “[a]s used in this section, ‘felony’ means an offense punishable
by imprisonment for more than 1 year or an offense designated by law as a felony.” CSC-I and
CSC-II are both designated as felonies. MCL 750.520b(2); MCL 750.520c(2).
2
  The former version of MCL 712A.3, amended in 1996, read that the transfer would be to the
juvenile division of the probate court, rather than to the family division of the circuit court. See
MCL 712A.3, as amended by 1996 PA 409.


                                                -3-
       Rather, and in derogation of the common law, juvenile justice procedures are
       governed by statutes and court rules that the probate courts are required to follow
       in the absence of constitutional infirmity. [People v Hana, 443 Mich. 202, 220;
       504 NW2d 166 (1993).]

        Here, there is no evidence that respondent suffered any prejudice, and respondent
therefore has failed to meet the first prong of the test for showing a due process violation based
on a prearrest delay in prosecution. The family court determined that jurisdiction should be
waived pursuant to MCL 712A.4. “[T]he family court retains the discretion to make the ultimate
decision whether to waive jurisdiction over the juvenile.” People v Williams, 245 Mich. App.
427, 432; 628 NW2d 80 (2001). Because respondent had no right to remain under the family
court’s jurisdiction and be treated as a juvenile, respondent has not shown that he was prejudiced
by any delay in the filing of charges or the subsequent waiver to the adult criminal court where
he will still have a right to a trial and the presumption of innocence. Hana, 443 Mich. at 219-220.
Because respondent has not presented any evidence of actual or substantial prejudice to his right
to a fair trial, respondent’s right to due process was not violated. Woolfolk, 304 Mich. App. at
454.

        Respondent further contends that there was evidence that the prosecution delayed filing
the petition until respondent was no longer a juvenile. This argument fails. There is no evidence
that any delay was the result of an attempt to gain a tactical advantage or that there was any
improper conduct on the part of the police or prosecution in this case. The record evidence
shows that in 2014, the complainant was interviewed and did not make any disclosures of sexual
assault. In 2016, the complainant disclosed past incidents of respondent’s sexual assault against
her, and authorities conducted a further investigation into those allegations. It is hardly
surprising that charges were not filed in 2014 against respondent for misconduct that the
complainant denied having ever occurred. As this Court has recognized, “[i]t is appropriate for a
prosecuting attorney to wait for the collection of sufficient evidence before charging a
suspect . . . .” Woolfolk, 304 Mich. App. at 456. “[P]rosecut[ing] a defendant following
investigative delay does not deprive him of due process, even if his defense might have been
somewhat prejudiced by the lapse of time.” People v Adams, 232 Mich. App. 128, 140; 591
NW2d 44 (1998) (quotation marks and citation omitted; emphasis added). Respondent’s
argument also ignores the fact that respondent was already 17 when the 2014 investigation began
and that the prosecution could seek a waiver for a juvenile accused of committing CSC as long
as the juvenile is at least 14 years old. MCL 712A.4(1) and (11). There is no evidence in the
record that the prosecution delayed charging respondent in order to gain a tactical advantage.
Woolfolk, 304 Mich. App. at 454. And because respondent did not demonstrate that he was
prejudiced, the prosecution did not have any burden of persuasion regarding the sufficiency of
the reasons for the delay. Patton, 285 Mich. App. at 237.3


3
  Respondent’s reliance on cases from other states to support his argument that this Court should
reach a different conclusion than the one clearly called for by Michigan statutes and caselaw is
unavailing because “out-of-state cases do not constitute binding authority on this Court.” People
v Brown, 239 Mich. App. 735, 740 n 4; 610 NW2d 234 (2000).


                                               -4-
                               II. WAIVER OF PHASE I HEARING

       Next respondent argues that the family court erred by denying his motion to set aside his
waiver of the phase I hearing on the grounds that (1) he was denied the effective assistance of
counsel at the waiver hearing, and (2) was subjected to prosecutorial vindictiveness. We
disagree.

        Because these issues were raised in the family court before respondent entered a plea to
the information or had a trial and an evidentiary hearing was held addressing respondent’s
ineffective assistance of counsel claims, they are preserved for appellate review. People v Tate,
315 Mich. 76, 80; 23 NW2d 211 (1946); People v Metamora Water Serv, Inc, 276 Mich. App. 376,
382; 741 NW2d 61 (2007); People v Sabin (On Second Remand), 242 Mich. App. 656, 658; 620
NW2d 19 (2000).

        A lower court’s decision on whether to permit a defendant to withdraw his earlier waiver
of the preliminary examination is reviewed for an abuse of discretion. People v Skowronek, 57
Mich. App. 110, 115; 226 NW2d 74 (1974). “A trial court abuses its discretion when its decision
falls outside the range of reasonable and principled outcomes.” People v Waterstone, 296 Mich
App 121, 131-132; 818 NW2d 432 (2012).

        “A claim of ineffective assistance of counsel presents a mixed question of fact and
constitutional law.” People v Unger, 278 Mich. App. 210, 242; 749 NW2d 272 (2008). “A judge
first must find the facts, and then must decide whether those facts constitute a violation of the
defendant’s constitutional right to effective assistance of counsel.” People v LeBlanc, 465 Mich.
575, 579; 640 NW2d 246 (2002). Factual findings are reviewed for clear error, and questions of
constitutional law are reviewed de novo. Unger, 278 Mich. App. at 242. “A finding is clearly
erroneous when, although there is evidence to support it, the reviewing court, on the whole
record, is left with the definite and firm conviction that a mistake has been made.” People v
Dendel, 481 Mich. 114, 130; 748 NW2d 859 (2008), amended 481 Mich. 1201 (2008) (quotation
marks and citation omitted).

        A claim of prosecutorial vindictiveness implicates due process. People v Laws, 218 Mich
App 447, 452; 554 NW2d 586 (1996). “This Court reviews de novo a defendant’s claim of a
constitutional due-process violation.” People v Henry (After Remand), 305 Mich. App. 127, 156;
854 NW2d 114 (2014) (quotation marks and citation omitted).

        Under MCL 712A.4(3) and (4), the proceedings for waiving family court jurisdiction are
ordinarily conducted in two phases, with phase I requiring a probable cause determination and
phase II requiring “the family court to determine whether the best interests of the juvenile and
the best interests of the public require a trial in the court of general jurisdiction rather than in the
family court.” Williams, 245 Mich. App. at 432; see also MCR 3.950(D) (describing the
procedure for conducting the two phases of the waiver hearing). MCL 712A.4 provides in
pertinent part:

                 (3) Before the court waives jurisdiction, the court shall determine on the
        record if there is probable cause to believe that an offense has been committed
        that if committed by an adult would be a felony and if there is probable cause to

                                                  -5-
       believe that the juvenile committed the offense. Before a juvenile may waive a
       probable cause hearing under this subsection, the court shall inform the juvenile
       that a waiver of this subsection waives the preliminary examination required
       by . . . sections 766.1 to 766.18 of the Michigan Compiled Laws.

              (4) Upon a showing of probable cause under subsection (3), the court shall
       conduct a hearing to determine if the best interests of the juvenile and the public
       would be served by granting a waiver of jurisdiction to the court of general
       criminal jurisdiction.

The determination of probable cause in phase I under MCL 712A.4(3) “satisfies the requirements
of, and is the equivalent of, the preliminary examination required by chapter VI of Act No. 175
of the Public Acts of 1927.” MCL 712A.4(10).

       As previously noted, the phase I hearing may be waived. MCL 712A.4(3); MCR
3.950(D)(1)(c)(ii). The requirements for a valid waiver are contained in MCR 3.950(D)(1)(c)(ii),
which provides:

               (c) The court need not conduct the first phase of the waiver hearing, if:

                                              * * *

                       (ii) the juvenile, after being informed by the court on the
               record that the probable cause hearing is equivalent to and held in
               place of preliminary examination in district court, waives the
               hearing. The court must determine that the waiver of hearing is
               freely, voluntarily, and understandingly given and that the juvenile
               knows there will be no preliminary examination in district court if
               the court waives jurisdiction.

        In this case, respondent first argues that his waiver of the phase I hearing was invalid
because he received ineffective assistance of counsel in connection with the waiver. Respondent
centers his argument on the claim that his trial counsel’s advice caused him to believe that if he
did not waive the phase I hearing, then the complainant’s recorded testimony from the phase I
hearing would be played at trial and the complainant would not be required to testify at trial. To
establish his claim, respondent must show that his counsel’s advice concerning the phase I
hearing was deficient and that there is a reasonable probability that but for the deficient advice,
the result of the proceeding would have been different. People v Carbin, 463 Mich. 590, 599-
600; 623 NW2d 884 (2001). Respondent cannot make either showing.

       The right to counsel extends to juvenile delinquency proceedings. See MCL
712A.17c(1). A juvenile may be denied the effective assistance of counsel in connection with a
proceeding to waive jurisdiction and transfer the matter to the adult criminal court. See People v
Whitfield, 214 Mich. App. 348, 353; 543 NW2d 347 (1995).

        In this case, respondent’s trial counsel, Brendan Neal, testified at the evidentiary hearing
that before the waiver hearing, he and respondent discussed the police report and CAC report,
went over the facts of the case, discussed the charges, and discussed the possible penalty. Neal

                                                -6-
further testified that he did not tell respondent to waive the phase I hearing in order to protect his
right to have the complainant testify at trial, although he and respondent may have discussed “the
circumstances under which a victim’s testimony may be excused at trial” and what would happen
if the victim became unavailable to testify. Additionally, Neal testified that he never told
respondent that waiving the phase I hearing would ensure that the complainant would testify at
trial, and he never told respondent that the complainant would not have to testify at trial if
respondent went forward with the phase I hearing. Neal explained during his testimony that the
issue of the complainant not showing up for trial was a hypothetical posed by respondent, and he
indicated that in that situation, there would not be any preserved testimony from the complainant.
Neal also testified that he explained to respondent how the phase I and phase II waiver
proceedings worked, that the complainant would likely have to testify at trial, and that there was
risk in going forward with the phase I hearing and risk in waiving it. Neal told respondent that
he would have the benefit of the possibility of a plea offer if he waived the phase I hearing and
was subsequently waived to adult court, that the prosecution would not make a plea offer if
respondent went forward with the hearing, and that his opinion was that it was in respondent’s
best interest to waive the phase I hearing. According to Neal, he presented respondent with his
options, respondent made the final decision, and respondent appeared confident with his decision
at the time. There was testimony at the evidentiary hearing from respondent and his relatives
that they understood from their discussion with Neal that if respondent did not waive the phase I
hearing, then the complainant would not have to testify at trial and the complainant’s recorded
testimony from the phase I hearing would be played at trial instead. Neal also acknowledged
that he discussed this situation with respondent as a result of respondent posing this hypothetical
situation.

        The family court’s findings that Neal met with respondent, was prepared, intelligently
discussed the case with respondent, reviewed the relevant materials with respondent, and gave
strategic advice are supported by the testimony and do not lead us to a firm conviction that a
mistake was made. Dendel, 481 Mich. at 130. “This Court will not substitute its judgment for
that of counsel regarding matters of trial strategy, nor will it assess counsel’s competence with
the benefit of hindsight.” People v Rockey, 237 Mich. App. 74, 76-77; 601 NW2d 887 (1999).

        In this case, Neal discussed the evidence against respondent and presented respondent
with the available options and the risks inherent to waiving the phase I hearing, including the
possibility of a plea offer. Respondent has not presented any evidence to overcome the strong
presumption that attorney Neal’s advice constituted sound strategy. Carbin, 463 Mich. at 600.
Therefore, respondent has failed to demonstrate that attorney Neal’s performance was deficient.
Id.

        Furthermore, in accepting respondent’s waiver of the phase I hearing, the family court
explained to respondent that the phase I hearing is a probable cause hearing that is held in place
of a preliminary examination, explained the nature of the preliminary examination, and explained
that respondent would be waiving the right to have a preliminary examination if he waived the
phase I hearing. Respondent also indicated on the record in response to the family court’s
questioning that he had discussed his waiver decision with counsel; that he had not been made
any promises, threats or inducements; that it was his own choice to waive the phase I hearing;
and that he was not under the influence of any substances. The family court found that the
waiver was made freely, voluntarily, understandingly, and knowingly. Accordingly, the family

                                                 -7-
court complied with the requirements of MCR 3.950(D)(1)(c)(ii) for accepting a waiver of the
phase I hearing. Respondent testified at the evidentiary hearing that his statements at the waiver
hearing were true. Therefore, respondent has not shown that his waiver was not voluntary and
understanding, and he has failed to demonstrate prejudice. Carbin, 463 Mich. at 600.

        Next, respondent argues that his waiver of the phase I hearing was invalid because it was
the result of a threat by the prosecutor to refrain from making a plea offer and was therefore the
result of prosecutorial vindictiveness. This argument fails.

        “It is a violation of due process to punish a person for asserting a protected statutory or
constitutional right,” and “[t]o punish a person because he has done what the law plainly allows
him to do is a due process violation of the most basic sort.” People v Ryan, 451 Mich. 30, 35-36;
545 NW2d 612 (1996) (quotation marks and citation omitted). The Ryan Court further
explained:

               Such punishment is referred to as prosecutorial vindictiveness. There are
       two types of prosecutorial vindictiveness, presumed vindictiveness and actual
       vindictiveness. Actual vindictiveness will be found only where objective
       evidence of an expressed hostility or threat suggests that the defendant was
       deliberately penalized for his exercise of a procedural, statutory, or constitutional
       right. The burden is on the defendant to affirmatively establish actual
       vindictiveness. The mere threat of additional charges during plea negotiations
       does not amount to actual vindictiveness where bringing the additional charges is
       within the prosecutor’s charging discretion. [Id. at 36 (quotation marks and
       citations omitted).]

        In the instant case, there is no evidence that respondent was punished for exercising his
statutory right to a phase I hearing. Respondent did not have any right to be offered the
opportunity to plead guilty to a lesser charge, Lafler v Cooper, 566 U.S. 156, 168; 132 S. Ct. 1376;
182 L. Ed. 2d 398 (2012), so the prosecutor’s indication that no plea offer would be made was not
an abuse of prosecutorial power, People v Conat, 238 Mich. App. 134, 149; 605 NW2d 49 (1999).
Respondent was not subjected to any increase in punishment from what he was already facing,
and he was free to accept or reject what was offered by the prosecutor—the potential for
engaging in plea bargaining; thus, there was no punishment or retaliation attached to
respondent’s decision about the phase I hearing. Bordenkircher v Hayes, 434 U.S. 357, 363; 98 S
Ct 663; 54 L. Ed. 2d 604 (1978). Just as the mere threat during plea negotiations of adding
charges that the prosecutor may permissibly charge is not vindictive, the threat to refrain from
reducing the charges as part of the plea negotiation process was not vindictive in this case. See
Ryan, 451 Mich. at 36.

        Because respondent failed to demonstrate that he received ineffective assistance of
counsel or was subjected to prosecutorial vindictiveness, the family court did not abuse its
discretion when it denied his motion to withdraw his waiver of the phase I hearing. Skowronek,
57 Mich. App. at 115.




                                                -8-
                                    III. PHASE II HEARING

       Next, respondent argues that the family court erred by concluding, in Phase II, that
waiver was in the best interests of respondent and the public because it wrongly concluded that
no juvenile court services existed for respondent and was only concerned with punishing
respondent even though he had not yet been convicted. We disagree.

        This Court “will affirm a probate court’s waiver decision whenever the court’s findings,
based on substantial evidence and on thorough investigation, show either that the juvenile is not
amenable to treatment, or, that despite his potential for treatment, the nature of his difficulty is
likely to render him dangerous to the public if he were to be released at the age of nineteen or
twenty-one, or to disrupt the rehabilitation of the other children in the program prior to his
release.” People v Whitfield (After Remand), 228 Mich. App. 659, 662; 579 NW2d 465 (1998).
The family court’s factual findings are reviewed for clear error. MCR 3.902(A); MCR 2.613(C).
“A finding is clearly erroneous when, although there is evidence to support it, the reviewing
court, on the whole record, is left with the definite and firm conviction that a mistake has been
made.” Dendel, 481 Mich. at 130. The family court’s decision on a motion to waive jurisdiction
is reviewed for an abuse of discretion. See People v Fultz, 453 Mich. 937, 937; 554 NW2d 725
(1996).

       The family division of circuit court may waive jurisdiction for a juvenile 14 years of age
or older who “is accused of an act that if committed by an adult would be a felony.” MCL
712A.4(1). Before the family court may waive jurisdiction it must determine probable cause at a
phase I hearing unless the juvenile waives the hearing. See MCL 712A.4(3). Thereafter, the
family court must conduct a hearing

       to determine if the best interests of the juvenile and the public would be served by
       granting a waiver of jurisdiction to the court of general criminal jurisdiction. In
       making its determination, the court shall consider all of the following criteria,
       giving greater weight to the seriousness of the alleged offense and the juvenile’s
       prior record of delinquency than to the other criteria:

               (a) The seriousness of the alleged offense in terms of community
       protection, including, but not limited to, the existence of any aggravating factors
       recognized by the sentencing guidelines, the use of a firearm or other dangerous
       weapon, and the impact on any victim.

               (b) The culpability of the juvenile in committing the alleged offense,
       including, but not limited to, the level of the juvenile’s participation in planning
       and carrying out the offense and the existence of any aggravating or mitigating
       factors recognized by the sentencing guidelines.

              (c) The juvenile’s prior record of delinquency including, but not limited
       to, any record of detention, any police record, any school record, or any other
       evidence indicating prior delinquent behavior.

               (d) The juvenile’s programming history, including, but not limited to, the
       juvenile's past willingness to participate meaningfully in available programming.
                                                -9-
               (e) The adequacy of the punishment or programming available in the
       juvenile justice system.

             (f) The dispositional options available               for    the   juvenile.
       [MCL 712A.4(4)(a) to (f); see also MCR 3.950(D)(2).]

        Respondent’s appellate argument is directed at the family court’s best-interest
determination at the phase II hearing. “Although the Legislature has prescribed six criteria the
family court must consider when making this best interests determination, the family court
retains the discretion to make the ultimate decision whether to waive jurisdiction over the
juvenile.” Williams, 245 Mich. App. at 432 (citations omitted). The family court must give
“greater weight to the seriousness of the alleged offense and the juvenile’s prior record of
delinquency than to the other criteria.” MCL 712A.4(4); Whitfield, 228 Mich. App. at 662 n 1.

        In this case, the family court found with respect to the first factor involving the
seriousness of the offense, MCL 712A.4(4)(a); MCR 3.950(D)(2)(d)(i), that the charges of CSC-
I and CSC-II with a victim under the age of 13 were very serious, that the age of the victim
raised a question of community protection, and that there were not any additional aggravating
factors other than the age of the victim. These findings were supported by the evidence in the
phase II report that the complainant disclosed multiple incidents where respondent sexually
assaulted her beginning when she was eight years old, as well as the fact that there was no
evidence that a firearm or weapon was used. With respect to the second factor involving
respondent’s culpability, MCL 712A.4(4)(b); MCR 3.950(D)(2)(d)(ii), the family court found
that respondent’s culpability in committing the offense was “quite high,” that there were no
aggravating or mitigating factors, that no planning was involved, that there was no question of
misidentification since the complainant and respondent lived in the same household and the
complainant provided great detail in the CAC interview about what happened, and that
respondent had made admissions contained in the phase II report and police reports that he had
been in a “compromising position” with the complainant. All of these findings are consistent
with the complainant’s disclosures and respondent’s statements contained in the phase II report.

       With respect to the third factor involving respondent’s prior record of delinquency, MCL
712A.4(4)(c); MCR 3.950(D)(2)(d)(iii), the family court found that respondent did not have a
prior record of delinquency. With respect to the fourth factor involving respondent’s
programming history, MCL 712A.4(4)(d); MCR 3.950(D)(2)(d)(iv), the family court found that
this was not a factor because respondent had no prior juvenile record and no juvenile
programming history. Both the family’s court’s factor-three and factor-four findings are
evidenced by the lack of support in the record that respondent had a juvenile delinquency record.

       With respect to the fifth factor involving the adequacy of available punishment or
programming in the juvenile system, MCL 712A.4(4)(e); MCR 3.950(D)(2)(d)(v), the family
court found that there was no punishment or programming available in the juvenile justice
system for respondent because respondent was currently 20 years old and it was too late to hold
the necessary review hearing to extend the family court’s jurisdiction to age 21 since
respondent’s 19th birthday had passed. The family court found that it would be unable to impose
any punishment if respondent was convicted of the charged offenses. With respect to the sixth
factor involving the available dispositional options, MCL 712A.4(4)(f); MCR

                                              -10-
3.950(D)(2)(d)(vi), the family court found that there were no dispositional options for respondent
given his age. These findings are also supported by the evidence of respondent’s age, as well as
the applicable law regarding the family court’s jurisdiction over juveniles. MCL 712A.2(a)(1);
MCL 712A.2a(5); MCL 712A.5; MCL 712A.18d(1) and (3); MCR 3.945(B)(1). Therefore,
based on a review of the record, the family court’s factual findings do not lead to a firm
conviction that a mistake was made and thus were not clearly erroneous. Dendel, 481 Mich. at
130.

        With respect to the determination of whether waiving jurisdiction was in the best interests
of respondent, respondent would have no programming available in the family division of circuit
court if found responsible for these serious offenses because his age would preclude the family
division from exercising jurisdiction over him. Therefore, it was in respondent’s best interests to
waive jurisdiction in order to avoid denying him the opportunity for appropriate programming.
Moreover, with respect to the determination of whether waiving jurisdiction was in the best
interest of the public, if the prosecution’s waiver motion had been denied, there would be no
punishment or consequence available for respondent if he were found responsible for committing
these very serious crimes because the family division could not exercise jurisdiction over him
due to his age. It was in the best interests of the public to hold respondent accountable for his
crimes if eventually convicted. Therefore, respondent’s argument is without merit because he
essentially argues that, because of the timing of this prosecution and his age, he should not have
to face any consequence for his actions if he is convicted. Considering the above in light of the
very serious nature of CSC offenses, the family court did not err in waiving jurisdiction, and its
ruling should be affirmed. Whitfield, 228 Mich. App. at 662 n 1.

       Affirmed.



                                                            /s/ Jane E. Markey
                                                            /s/ Michael J. Kelly
                                                            /s/ Thomas C. Cameron




                                               -11-